Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of copending Application No.17/364992. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims are to be found in related application claims (as the application claims fully encompasses related application claims). Note that the recited “polyethylene” is broader and encompasses the “high-density polyethylene” of the related application. Thus, the difference between the application claims and the related application claims lies in the fact that the related application claim includes many more elements and is, thus, much more specific. Thus, the invention of claims of the related application is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29USPQ2d2010 (Fed. Cir. 1993). With regard to the dependent claims 2-19, note that the difference in a butane or pentane solvent is obvious. Note that when chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made, In re Wilder, 563 F.2d 457 (CCPA 1957); i.e., obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs). See In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). The necessary motivation to make the claimed compound, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979). 
Since application claims is anticipated by claims of the related application, it is not patentably distinct from claims of the related application. 
Moreover, with regard to claims 2-19, each of the claims of each application appears contain dependent claims which, when read as a whole, contain the same subject as presently claimed and thus would have been obvious over the claimed invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 10899906; or claims of U.S. Patent No. 9695259; or claims of U.S. Patent No.9803035; or claims of U.S. Patent No. 9890225; or claims of U.S. Patent No. 9982066; or U.S. Patent No. 10435532; or U.S. Patent No. 10442912;or claims of U.S. Patent No. 10450436; claims of U.S. Patent No. 10465058 or claims of U.S. Patent No.  11008433.
Applicant’s claim 1 discloses a method for purifying contaminated reclaimed polyethylene (crPE) to produce recycled polyethylene with virgin-like optical properties (vIPE) comprising:
a. Obtaining said crPE; wherein said crPE is selected from the group consisting of post- consumer recycled (PCR) polyethylene, post-industrial recycled (PIR) polyethylene, and combinations thereof;
b. Obtaining a solvent; wherein said solvent and said crPE form a one-phase solution at a temperature and at a pressure higher than the cloud point pressure corresponding to said temperature; wherein said cloud point pressure:
i. corresponds to a solution of said crPE in said solvent at about 5 wt% concentration; 
ii. is a monotonically increasing function of temperature;
iii. exceeds the following pressure levels: about 700 psig (48.3 barg) at about 120°C, about 1,150 psig (79.3 barg) at about 140°C, about 1,450 psig (100 barg) at about 160°C, and about 1,800 psig (124.1 barg) at about 180°C;
iv. includes smooth extrapolations at temperatures lower than about 120°C and higher than about 180°C; and
v. includes smooth interpolations at temperatures between about 120°C and about 180°C;
c. Extracting said crPE with said solvent at an extraction mass concentration of at least about 1 wt%, at an extraction temperature, and an extraction pressure; wherein said extraction temperature is from about 120°C to about 260°C; wherein said extraction pressure is below the cloud point pressure corresponding to said extraction temperature; and wherein an extracted contaminated reclaimed polyethylene (ecrPE) is produced;
d. Dissolving the ecrPE in said solvent at a dissolution mass concentration of at least about 1 wt%, at a dissolution temperature, and at a dissolution pressure; wherein said dissolution temperature is from about 120°C to about 260°C; wherein said dissolution pressure is above the cloud point pressure corresponding to said dissolution temperature; and wherein a first suspension comprising dissolved polyethylene (PE) and suspended particulate contaminants is produced;
e. Settling said first suspension at a settling temperature and at a settling pressure; wherein said settling temperature is from about 120°C to about 260°C; wherein said settling pressure is above the cloud point pressure corresponding to said settling temperature; and wherein a second suspension comprising dissolved PE and suspended remaining particulate contaminants is produced;
f. Purifying said second suspension at a purification temperature and at a purification pressure by contacting said second suspension with solid media; wherein said purification temperature is from about 120°C to about 260°C; wherein said purification pressure is above the cloud point pressure corresponding to said purification temperature; and wherein a third suspension comprising purer PE is produced; and
g. Separating said purer PE from said third suspension; and wherein said purer PE is said vIPE.
With regard to USP 10450436, USP 10442912, USP 10465058, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ particular of pressure and temperature including the increasing temperature in order to prepare the polyethylene for extraction. Moreover the contact step, extraction step, dissolving step, as well as the settling and filtering step appear to be common practices in the art for reclaiming a polymer and the temperature and pressure ranges appear to be a design choice especially since most of the parameter ranges overlap with those of the related art. .  the  parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).   One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the references discuss and claim the same steps and parameter ranges used therein, and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

Thus, although the conflicting claims are not identical, they are not patentably distinct from each other because the parameters would have been obvious to those skilled in the art and the inclusion or omission of a purification or extraction step is commonly known in the art would have been obvious to the skilled artisan. Thus, in each instance, where applicants’ claims differ from the related patents, e.g. (e) settling step being replaced by a purification step using a solid media, or by omitting the extraction step, the inclusion or omission of a step which is commonly known in the art would have been obvious to the skilled artisan.  
Moreover,  although the patent reclaims polyethylene, and two of the references claim a polypropylene and one an alkylene polymer, note that when chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made, In re Wilder, 563 F.2d 457 (CCPA 1957); i.e., obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs). See In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). The necessary motivation to make the claimed compound, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979). 
With regard to USP 9982066, USP 9890225 and USP 9695259, USP 9834621, USP 10450436, USP 10899906 OR  USP 11008433 which recite “a reclaimed polymer etc. ” it is clear that all the elements of the application claims are to be found in patent claims (as the application claims fully encompasses patent claims). The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is, thus, much more specific. Thus, the invention of claims of the patent is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29USPQ2d2010 (Fed. Cir. 1993). Since application claims is anticipated by claims of the patent, it is not patentably distinct from claims of the patent. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inclusion or omission of a purification or extraction step is commonly known in the art would have been obvious to the skilled artisan. Thus, in each instance, where applicants’ claims differ from the related patents, e.g. settling step being replaced by a purification step using a solid media, or by omitting the extraction step, the inclusion or omission of a step which is commonly known in the art would have been obvious to the skilled artisan. Moreover, where the ranges vary slightly, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
With regard to the polypropylene vs. a polyethylene or a polymer in certain instances, although the conflicting claims are not identical, they are not patentably distinct from each other because although the related applications claim a polyethylene or polymer, when chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made, In re Wilder, 563 F.2d 457 (CCPA 1957); i.e., obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs). See In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). The necessary motivation to make the claimed compound, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979). With regard to the dependent claims 2-19, when read as a whole, contain the same subject as presently claimed and thus would have been obvious over the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3,4,9,18, 20 s/are rejected under 35 U.S.C. 103 as being unpatentable over USP 10941269 or USP 10450436 or USP 10899906 or USP 11008433.
With regard to claims 1 and 20, USP 1045043;  USP10899906 or USP11008433 the patents differ for the claimed process in that the parameter ranges and solvents used. Although the particular temperature and pressure ranges may differ or in some instances overlap, would have been obvious to the skilled artisan. Where the particular alkane solvent is hexane, butane or pentane,   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ parameters as known in the art, since it is well-established that merely selecting ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).  One would have been motivated to employ particular parameters, i.e. temperature and pressure, as known in the art, since, each of the reference discuss the use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). With regard to those instances where the patents recite “a reclaimed polypropylene as in USP 10899906 or  USP 10450436, or even broader terms as in “reclaiming polymers” as in USP 11008433, note that when chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made, In re Wilder, 563 F.2d 457 (CCPA 1957); i.e., obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs). See In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). The necessary motivation to make the claimed compound, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979).  

With regard to the dependent claim 2 when read as a whole, the claims contain the same subject matter as claim 1 and 20. contain the same subject as presently claimed and thus would have been obvious over the claimed invention.

With regard to claims 3, 4 and 9, instances where the solvent is n butane or pentane, and the reference disclose the use of other alkanes such as hexanes, although the conflicting claims are not identical, they are not patentably distinct from each other because , when chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made, In re Wilder, 563 F.2d 457 (CCPA 1957); i.e., obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs). See In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). The necessary motivation to make the claimed compound, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979). 
With regard to the dependent claim 5 and high density polyethylene, note that the references discloses polyethylene which would encompass all types of polyethylene moieties. 
With regard to the dependent claim 6 and low density polyethylene, note that the references discloses polyethylene which would encompass all types of polyethylene moieties. 

With regard to the dependent claim 7 and linear low density polyethylene, note that the references discloses polyethylene which would encompass all types of polyethylene moieties.

With regard to the dependent claim 8 note claims 5-7 above. 

With regard to the dependent claim 10 the extraction mass in wt % is disclosed and either falls within or overlaps that of the prior art. 
With regard to the dependent claim 11 the extraction mass in wt % is disclosed and either falls within or overlaps that of the prior art. 

With regard to the dependent claims 12 and 13 each of the references disclose the use of inorganic, carbon-based material. 

With regard to the dependent claim 14, note Example 2, in USP 10450436; paragraph (29) in USP 10899906; 

With regard to the dependent claim 15, note paragraph 66 in USP 10899906.

With regard to the dependent claim 16, note paragraph 28 in USP 10899906.

With regard to the dependent claim 17, note paragraph 21, 28 and 30, of USP 10899906.

With regard to the dependent claim 18, note that although the conflicting claims are not identical, they are not patentably distinct from each other because the inclusion or omission of a purification or extraction step is commonly known in the art would have been obvious to the skilled artisan. Thus, in each instance, where applicants’ claims differ from the related patents, e.g. settling step being replaced by a purification step using a solid media, or by omitting the extraction step, the inclusion or omission of a step which is commonly known in the art would have been obvious to the skilled artisan. Moreover, where the ranges vary slightly, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
With regard to the dependent claim 19 as noted above, each of the references disclose the use of an alkane solvent such as n-pentane, when chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made, In re Wilder, 563 F.2d 457 (CCPA 1957); i.e., obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs). See In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). The necessary motivation to make the claimed compound, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979). 
In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.




Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765